Exhibit AMENDED AND RESTATED THIRD SUPPLEMENTAL INDENTURE (this “Amended and Restated Third Supplemental Indenture”), dated as of May 15, 2008, is entered into by and between Lazard Group LLC (the “Company”), a Delaware Limited Liability company, and The Bank of New York, a New York banking corporation, as Trustee (the “Trustee”). WHEREAS, the Company has heretofore executed and delivered to the Trustee an Indenture, dated as of May 10, 2005 (the “Indenture”), by and between the Company and the Trustee, providing for the issuance from time to time of securities to be issued in one or more series as provided in the Indenture (capitalized terms used but not defined herein shall have the meanings assigned thereto in the Indenture); WHEREAS, the Company has heretofore executed and delivered to the Trustee a Second Supplemental Indenture (the “Second Supplemental Indenture”), dated as of May 10, 2005, by and between the Company and the Trustee, providing for the issuance of 6.120% Senior Notes Initially Due 2035 in aggregate principal amount of $287,500,000 (the “$287,500,000 Notes”) and 6.120% Senior Notes Initially Due 2035 in aggregate principal amount of $150,000,000 (the “$150,000,000 Notes” and, together with the $287,500,000 Notes, the “2005 Notes”); WHEREAS, on December 19, 2005 Lazard Group Finance merged with and into the Company; WHEREAS, Lazard Group Finance has heretofore executed and delivered to the Trustee an Indenture, dated as of May 10, 2005 (the “Lazard Group Finance Indenture”), providing for the issuance from time to time of securities to be issued in one or more series as provided in the Lazard Group Finance Indenture; WHEREAS, Lazard Group Finance has heretofore executed and delivered to the Trustee (i) a First Supplemental Indenture, dated as of May 10, 2005, by and between Lazard Group Finance and the Trustee, providing for the issuance of 6.120% Senior Notes Initially Due 2035 in an aggregate principal amount of $287,500,000, and (ii) a Second Supplemental Indenture, dated as of May 10, 2005, by and between Lazard Group Finance and the Trustee, providing for the issuance of 6.120% Senior Notes Initially Due 2035 in an aggregate principal amount of $150,000,000 (together, the “Lazard Group Finance Notes”); WHEREAS, on December 19, 2005 the Company and the Trustee exchanged, pursuant to Section 5.01(b)(B) of the Lazard Group Finance Indenture, the Lazard Group Finance Notes for the 2005 Notes for purposes of the 6.625% Equity Security Units (the “ESUs”) of Lazard Ltd, an exempted Bermuda limited company; WHEREAS, the Company has heretofore executed and delivered to the Trustee a Third Supplemental Indenture (the “Third Supplemental Indenture”), dated as of December19, 2005, by and between the Company and the Trustee, providing for certain technical modifications to the 2005 Notes in order to give effect to the provisions of Section 5.01(b)(B) of the Lazard Group Finance Indenture; WHEREAS, in connection with that certain remarketing of the 2005 Notes contemplated by the terms of the ESUs the Company will purchase on the date hereof (i) the entire aggregate principal amount of the outstanding $150,000,000 Notes and (ii) $287,488,000 aggregate principal amount of the $287,500,000 Notes; WHEREAS, the Company desires to amend and restate the Third Supplemental Indenture pursuant to this Amended and Restated Third Supplemental Indenture in order to (i) reset the interest rate and stated maturity of the 2005 Notes, (ii) make certain other technical modifications to the terms of the $287,500,000 Notes and (iii) cancel the $150,000,000 Notes; WHEREAS, Section 9.01(4) of the Indenture provides that the Company and the Trustee may amend the 2005 Notes without the consent of any Holder in order to correct any provision of the Indenture, any supplemental indenture or any of the 2005 Notes that may be defective or inconsistent with any other provision contained therein; WHEREAS, the Company hereby requests that the Trustee execute and deliver this Amended and Restated Third Supplemental Indenture; WHEREAS, Section 9.01(9) of the Indenture provides that the Company and the Trustee may amend the 2005 Notes without the consent of any Holder in order to make any change that does not adversely affect the rights of any Holder; WHEREAS, certain of the changes contained herein correct certain inconsistencies in the Indenture and do not adversely affect the rights of any Holder; and WHEREAS, all other requirements necessary to make this Amended and Restated Third Supplemental Indenture a valid and binding instrument in accordance with its terms and the terms of the Indenture have been satisfied. NOW, THEREFORE, THIS AMENDED AND RESTATED THIRD SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do hereby mutually covenant and agree to amend and restate the Third Supplemental Indenture to read as follows. SECTION 1.Supplement and Notation to $287,500,000 Note.The Trustee is hereby agrees (i) to attach a copy of this Amended and Restated Third Supplemental Indenture to the $287,500,000 Note as Exhibit B thereto and (ii) to place a second notation on the $287,500,000 Note as follows: “The terms of this Note have been further revised in accordance with the Amended and Restated Third Supplemental Indenture, dated as of May 15, 2008, by and between Lazard Group LLC and The Bank of New York, as Trustee, attached hereto as Exhibit B.The Amended and Restated Third Supplemental Indenture supersedes in its entirety the Third Supplemental Indenture attached hereto as Exhibit A.” , in each case promptly following the effectiveness hereof. 2 SECTION 2.Amendments to the Second Supplemental Indenture. (a)Article I, Section (c) of the Second Supplemental Indenture is hereby deleted in its entirety and replaced with the following: “the following terms shall have the respective meanings ascribed thereto in the Purchase Contract Agreement: Accounting Redemption Event; Special Event; Tax Event and Units;” (b)Article I, Section (d) of the Second Supplemental Indenture is hereby amended by (i) deleting the defined terms “Aggregate Special Event Redemption Amount”, “Notes Pledge Agreement”, “Reset Rate”, “Senior Notes Pledge Agreement” and “Successful Remarketing” and (ii) adding the following defined term in appropriate alphabetical order: “Special Event Redemption Amount” means for each Note, the greater of (a)the principal amount of such Note and (b)the product of (i)the principal amount of such Note and (ii)a fraction the numerator of which is the Treasury Portfolio Purchase Price and the denominator of which is the aggregate principal amount of the Notes. (c)Section 2.01 of the Second Supplemental Indenture is hereby amended by deleting the first sentence thereof and inserting the following in place thereof: “There is hereby authorized one series of Securities designated (i) until May 15, 2008, the 6.120% Senior Notes initially due 2035 and (ii) thereafter, the 4.00% Senior Notes due 2010, in each case limited in aggregate principal amount to $437,500,000, which amount to be issued shall be as set forth in any Company Order for the authentication and delivery of Senior Notes pursuant to the Original Indenture.” (d)Section 2.03 of the Second Supplemental Indenture is hereby deleted in its entirety and replaced with the following: “Stated Maturity.The Senior Notes shall mature on May 15, 2010.” (e)Section 2.04 of the Second Supplemental Indenture is hereby amended by deleting “of Exhibit A” and inserting in place thereof “provided for by the Amended and Restated Third Supplemental Indenture, dated as of May 15, 2008, between the Company and the Trustee”. 3 (f)Section 2.06(a) of the Second Supplemental Indenture is hereby deleted in its entirety and replaced with the following: “Interest and Principal.Until May 15, 2008, each Senior Note shall bear interest from its Issue Date or from the most recent Interest Payment Date to which interest has been paid or duly provided for, as the case may be, at the rate of 6.120% per annum. From and after May 15, 2008, each Senior Note shall bear interest from and including May 15, 2008 or from the most recent Interest Payment Date to which interest has been paid or duly provided for, as the case may be, to the date on which the principal of the Senior Notes is paid or made available for payment at the rate of 4.00% per annum.Interest on the Senior Notes shall be payable, semi-annually in arrears on May15 and November15 of each year, until the principal thereof is paid or made available for payment.Each such date of interest payment referred to above an “Interest Payment Date.” The interest so payable, on any such Interest Payment Date, will be paid to the Holder in whose name the Note is registered at the close of business on the regular record date for such interest, which shall be the 15th calendar day (whether or not a business day) prior to the relevant Interest Payment Date (the “Regular Record Date”).” (g)Section 2.07 of the Second Supplemental Indenture is hereby deleted in its entirety and replaced with the following: “Issuance of Notes.
